Citation Nr: 0609898	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-26 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for recurrent fungal 
infection.

2.  Entitlement to service connection for precancerous 
hypertrophic actinic keratosis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel


INTRODUCTION

The veteran served on active duty from February1954 to 
November 1957 and from October 1958 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A recurrent fungal infection did not have its onset in 
service and is not the result of a disease or injury incurred 
in service.

3.  Precancerous actinic keratosis did not have its onset in 
service and is not the result of a disease or injury incurred 
in service.


CONCLUSION OF LAW

A recurrent fungal infection and precancerous hypertrophic 
actinic keratosis was not incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100,5102,5103, 5103A, & 5107 (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In August 2001, VA issued regulations to implement 
the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, & 3.326(a) 
(2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in October 2004, prior to the initial 
decision on the claim in March 2005.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1)  inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2)  inform the claimant about the information and 
evidence that VA will seek to provide; (3)  inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4)  request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In this case, the RO informed the veteran in the October 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection 
for fungal infection and precancerous hypertrophic actinic 
keratosis.  Specifically, the letter notified the veteran 
that to support the claim for service-connected compensation 
benefits, the evidence must show an injury in military 
service or a disease that began in or was made worse during 
military service, or an event in service which caused injury 
or disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease, or event in military service.

In addition, the RO informed the veteran in the October 2004 
letter about the information and evidence that VA would seek 
to provide including obtaining records kept by any Federal 
agency; a medical opinion if it is necessary to decide the 
claim; and any relevant records not held by any Federal 
agency.  Furthermore, the RO notified the veteran in the 
October 2004 letter about the information and evidence that 
he was expected to provide.  Specifically, the RO told the 
veteran that he must provide enough information about any 
evidence not in his possession so that the RO can request 
them from the person or agency that has them.  Also, the RO 
informed the veteran that is his responsibility that all 
requested records not in the possession of a Federal 
department or agency are received by the VA.

Moreover, the RO informed the veteran of the need to give to 
VA any evidence pertaining to his service connection claim.  
In particular, the RO requested that the veteran provide any 
evidence to show that his fungal infection and precancerous 
hypertrophic actinic keratosis existed from military service 
to the present time.  Finally, the October 2004 VCAA letter 
informed the veteran that he was required to report for a 
scheduled VA examination and that failing to do so could have 
adverse consequences on his claim.  The Board also notes that 
in the March 2005 rating and the July 2005 statement of the 
case (SOC), the RO informed the veteran of the reasons for 
the denial of his service connection claim and, in so doing, 
notified him of the evidence that was needed to substantiate 
this issue.

All that the VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  Therefore, the Board 
concludes that the provisions of the VCAA and the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005).   

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

Additionally, the duty to assist the veteran has been 
satisfied in this case.  All available service, VA, and 
private treatment records are in the claims folder and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  VA has also assisted the veteran throughout 
the course of this appeal by providing him with an SOC which 
informed him of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Service medical records show that he was treated for a 
bilateral leg rash in April 1973 and for a chest and ankle 
rash in March 1976.  The veteran was treated for these 
rashes, and there were no further complaints or findings 
pertaining to the skin or to a skin rash in service including 
on the September 1976 separation examination report.  

After service, there is no evidence of a skin condition until 
July 1998.  Private medical records obtained from S. C. P., 
M.D., dated from July 1998 to June 2004, show treatment for a 
skin conditions including precancerous acinitic keratosis, 
tinea cruris, tinea corporis, and eczematous contact 
dermititis.  In a letter dated in June 2004, Dr. P stated the 
veteran had a fungal infection that was frequently recurrent 
and a lesion that was precancerous hypertrophic actinic 
keratosis.  Dr. P stated that actinic keratosis occurs in 
response to intense sunlight usually in the earlier years of 
one's life.  Dr. P. also stated that history provided by the 
veteran dated the rashes date back to his service in Vietnam.  
However, as a layperson, the veteran is not competent to 
render medical opinions regarding the etiology of disorders 
and disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

In November 2004, the RO scheduled a VA examination, however, 
the veteran did not report for the examination.  The veteran 
failed to report to a second scheduled examination in 
December 2004.  Accordingly, the Board must decide the claims 
for service connection based on the evidence of record.  
38 C.F.R. § 3.655; see also 38 C.F.R. § 3.159(c)(4).

Although the veteran's treatment records show that the 
veteran has currently has a skin condition and that he was 
treated for a skin condition in service, there is no 
conclusive evidence to link his skin condition to his 
service.  The skin conditions in service were not noted to be 
chronic and were not shown on the separation examination.  
Moreover, there is no evidence of a skin condition between 
treatment in service in 1976 and records from Dr. P. in 1998, 
more than tweny years later.  

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest skin complaints, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had a skin condition in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing skin complaints, symptoms, 
or findings for more than twenty years between the period of 
active duty and the medical reports dated in 1998 is itself 
evidence which tends to show that a skin disorder did not 
have its onset in service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition, the only evidence in the claims file reflecting 
that the veteran's skin condition may be related to service 
is the June 2004 letter by Dr. P that stated that the 
veteran's skin condition dates back to Vietnam.  However, 
this statement, as noted by Dr. P, was based on "history" 
provided by the veteran.  Thus, the Board concludes that the 
preponderance of the evidence in this case is against the 
claim for service connection for veteran's recurrent fungal 
infection and precancerous hypertrophic actinic keratosis.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for recurrent fungal 
infection is denied.

Entitlement to service connection for precancerous 
hypertrophic actinic keratosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


